MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                                     FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                       Jun 16 2020, 10:02 am

court except for the purpose of establishing                                         CLERK
                                                                                 Indiana Supreme Court
the defense of res judicata, collateral                                             Court of Appeals
                                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEES
Deidre L. Monroe                                          Monika Prekopa Talbot
Lake Superior Court, Juvenile Division                    Deputy Attorney General
Public Defender’s Office                                  Indianapolis, Indiana
Crown Point, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          June 16, 2020
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of E.M. (Minor                               19A-JT-2868
Child)                                                    Appeal from the Lake Superior
and                                                       Court
                                                          The Honorable Thomas P.
K.M. (Father),                                            Stefaniak, Jr., Judge
Appellant-Respondent,                                     Trial Court Cause No.
                                                          45D06-1906-JT-164
        v.

Indiana Department of Child
Services,
Appellee-Petitioner




Crone, Judge.
Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020                   Page 1 of 16
                                                  Case Summary
[1]   K.M. (Father) appeals the trial court’s order terminating his parent-child

      relationship with his son, E.M. (Child). He challenges the trial court’s

      conclusions that there is a reasonable probability that the conditions that led to

      Child’s removal and continued placement outside the home will not be

      remedied and that termination of the parent-child relationship is in Child’s best

      interests. We affirm.


                                      Facts and Procedural History
[2]   Child was born to N.M. (Mother) on May 17, 2013. 1 For the first year of

      Child’s life, Mother was romantically involved with Father. After the two

      broke off their relationship, Father had very little contact with Child. In

      December 2016, Mother gave birth to Child’s half sibling, who tested positive

      for marijuana at birth. As a result, the Indiana Department of Child Services

      (DCS) opened an informal adjustment, also citing Mother’s failure to supervise

      Child. Child remained in Mother’s home throughout the informal adjustment.

      During that time, Mother tested positive for marijuana and a controlled

      substance for which she did not have a prescription. Meanwhile, DCS received

      a report that Child, who showed signs of autism, had been wandering away

      from Mother’s home. See Petitioner’s Ex. A (DCS report stating Child is

      believed to be autistic and has been “diagnosed with Adjustment Disorder, with




      1
          Mother voluntarily relinquished her parental rights and is not participating in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020                      Page 2 of 16
      mixed disturbance of emotions and conduct.”). DCS also discovered that

      Mother had ceased taking Child to therapy. As a result, the informal

      adjustment was discharged as unsuccessful.


[3]   Shortly thereafter, on February 6, 2018, DCS filed a petition seeking to have

      Child adjudicated a child in need of services (CHINS), based on Mother’s drug

      use and unsuitable living conditions. The trial court entered a CHINS finding

      following a hearing. DCS’s assessment division visited Mother’s home and

      found Child in a filthy condition with bruises and a swollen arm. The intake

      officer’s report listed Father’s identity by his first name only, with last name

      unknown. Once identified, Father expressed an interest in establishing

      paternity and visiting Child. On February 9, 2018, Child was removed from

      Mother’s care due to Mother’s positive drug screen for methamphetamine and

      marijuana. He was initially placed in foster care, but two months later he was

      moved to relative care with his maternal aunt (Aunt), where he and his half

      sibling have remained since.


[4]   Father’s paternity ultimately was confirmed by a DNA test. DCS made

      referrals for services, which included working with Real Fathers Initiative to

      establish paternity and set up home-based services, participating in weekly

      supervised visitation and domestic violence services, completing clinical,

      substance abuse, and parenting assessments and following all

      recommendations, and submitting to random drug screens. He attended

      approximately ten weekly visits during the first six months of the CHINS case.

      After that time, Father pled guilty to level 6 felony counterfeiting and had his

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020   Page 3 of 16
      probation revoked in connection with his 2017 convictions for level 6 felony

      domestic battery in the presence of a child and class A misdemeanor invasion of

      privacy. Pet. Exs. AA, CC, DD. He was incarcerated for approximately six

      months from the fall of 2018 through February 2019. He visited Child

      approximately ten times in the four months immediately following his February

      2019 release.


[5]   In June 2019, DCS changed the permanency plan from reunification to

      termination and adoption and filed a petition to terminate Father’s parental

      rights. DCS held open all of Father’s service referrals, including weekly

      supervised visitation. The trial court conducted a factfinding hearing on

      October 31, 2019. DCS Family Case Manager (FCM) Shannon Huffman

      testified that termination and adoption were in Child’s best interests. She

      indicated that Father “has worked cash jobs, so they’re untraceable,” and had

      unsuccessfully applied for several jobs. Tr. Vol. 2 at 13. Regarding Father’s

      housing, she testified that he lives at the home of his girlfriend (Girlfriend).

      FCM Huffman stated that she had been to the property a few times, and

      although Father and/or Girlfriend did not permit her to come inside, she could

      observe from the doorway that the residence was cluttered and bore a strong

      odor of mold and animals. She described the front yard as littered with tools,

      old cars, and laundry washers and dryers. With respect to services, she testified

      that Father completed the parenting and clinical assessments but did not

      complete the services and programs recommended as a result. She expressed

      particular concern that he did not complete the court-ordered psychological


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020   Page 4 of 16
      evaluation, because he suffers from anxiety and Attention Deficit Disorder. Id.

      at 18. Father’s drug screens had to be changed from home-based screens to

      clinic-based screens at Redwood Laboratory “due to issues of non-compliance

      and incident reports.” Id. at 19. He completed only about half of them. His

      attendance at weekly supervised visits was “very, very, very sporadic ….

      Throughout the case, he’s not been compliant with visitations.” Id. at 20.

      Although the visits were offered up until the factfinding hearing, Father had not

      visited Child since June. Id. at 21. FCM Huffman summarized Father’s

      progress as “[n]oncompliance,” stating that “[t]here’s very little bond” and “[a]

      lot of cancellations, because he had to tend to his girlfriend’s children’s needs or

      she was ill etc.” Id.


[6]   On November 6, 2019, the trial court issued an order with findings of fact and

      conclusions thereon, specifically finding that Father had not achieved the case-

      plan goals concerning suitable housing and employment and that he

      participated in his court-ordered services only sporadically, was persistently

      noncompliant with drug screens, failed to follow through with the

      recommendations of his substance abuse, parenting, and clinical assessments,

      failed to complete a psychological assessment or address his mental health

      issues, refused to allow DCS caseworkers to enter his home to provide services,

      and failed to participate in domestic violence counseling, weekly home-based

      therapy, or parenting education. Appealed Order at 2. With respect to

      visitation, the court found that although Father was offered weekly visits with

      Child up until the date of the factfinding hearing, he “continuously cancelled


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020   Page 5 of 16
      the visits due to various reasons,” had not visited Child since June 2019, and

      had not established a bond with Child. Id. As a result, the trial court

      terminated Father’s parental relationship with Child.


[7]   Father now appeals. Additional facts will be provided as necessary.


                                       Discussion and Decision2
[8]   Father contends that the trial court erred in terminating his parental relationship

      with Child. When reviewing a trial court’s findings of fact and conclusions

      thereon in a case involving the termination of parental rights, we first determine

      whether the evidence supports the findings and then whether the findings

      support the judgment. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). We will set

      aside the trial court’s judgment only if it is clearly erroneous. Bester v. Lake Cty.

      Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). “A judgment is

      clearly erroneous if the findings do not support the trial court’s conclusions or

      the conclusions do not support the judgment.” In re A.G., 45 N.E.3d 471, 476



      2
         The summary of argument and argument sections of Father’s brief include invective against the trial court
      and DCS. See, e.g., Appellant’s Br. at 7, 14 (characterizing certain trial court findings as “blatant disregard
      for the termination laws,” claiming that the “direct assault” and “continued destruction of the family
      structure should not be tolerated by this Court,” and alleging that “DCS’s objective should not be to cause
      measurable pain and suffering on a young child.”). We remind counsel that the purpose of an appellate brief
      is to present us with concise argument supported by statutory law, case law, and the record. Ind. Appellate
      Rule 46(A)(8). “Invectives are not argument, and have no place in legal discussion.” Brill v. Regent
      Commc’ns, Inc., 12 N.E.3d 299, 301 n.3 (Ind. Ct. App.2014) (citation omitted), trans. denied. Additionally,
      Father’s statement of the case and statement of facts sections improperly contain argument. See, e.g.,
      Appellant’s Br. at 5-6 (“Sadly, it appears that the DCS never intended to reunite E.M. with his FATHER,”
      and “[Father] worked tirelessly to complete his case plan.”). Indiana Appellate Rule 46(A)(5) and -(6), limit
      the information to be included in these sections, and they should not contain argument. See, e.g., K.S. v. D.S.,
      64 N.E.3d 1209, 1216 (Ind. Ct. App. 2016) (“[T]he statement of facts should be devoid of argument.”).
      Father also has included in his appendix a reproduction of portions of the transcript in violation of Indiana
      Appellate Rule 50(F).

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020                      Page 6 of 16
      (Ind. Ct. App. 2015), trans. denied (2016). Unchallenged findings stand as

      proven, and we simply determine whether the unchallenged findings are

      sufficient to support the judgment. T.B. v. Ind. Dep’t of Child Servs., 971 N.E.2d
104, 110 (Ind. Ct. App. 2012), trans. denied; see also McMaster v. McMaster, 681
N.E.2d 744, 747 (Ind. Ct. App. 1997) (unchallenged findings are accepted as

      true). In conducting our review, we neither reweigh evidence nor judge witness

      credibility. E.M., 4 N.E.3d at 642. Rather, we consider only the evidence and

      inferences most favorable to the judgment. Id. “[I]t is not enough that the

      evidence might support some other conclusion, but it must positively require

      the conclusion contended for by the appellant before there is a basis for

      reversal.” Best v. Best, 941 N.E.2d 499, 503 (Ind. 2011) (citations omitted).


[9]   “Parents have a fundamental right to raise their children – but this right is not

      absolute. When parents are unwilling to meet their parental responsibilities,

      their parental rights may be terminated.” Matter of Ma.H., 134 N.E.3d 41, 45-46

      (Ind. 2019) (citation omitted), cert denied (2020). To obtain a termination of a

      parent-child relationship, DCS is required to establish in pertinent part:


              (A) that one (1) of the following is true:

              (i) The child has been removed from the parent for at least six (6)
              months under a dispositional decree.


              ….


              (B) that one (1) of the following is true:



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020   Page 7 of 16
               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.

               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.

               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2).


[10]   In recognition of the seriousness with which we address parental termination

       cases, Indiana has adopted a clear and convincing evidence standard. Ind.

       Code § 31-37-14-2; Castro v. State Office of Family & Children, 842 N.E.2d 367,

       377 (Ind. Ct. App. 2006), trans. denied. “Clear and convincing evidence need

       not reveal that the continued custody of the parents is wholly inadequate for the

       child’s very survival. Rather, it is sufficient to show by clear and convincing

       evidence that the child’s emotional and physical development are threatened by

       the respondent parent’s custody.” In re K.T.K., 989 N.E.2d 1225, 1230 (Ind.

       2013) (citation omitted). “[I]f the court finds that the allegations in a

       [termination] petition … are true, the court shall terminate the parent-child

       relationship.” Ind. Code § 31-35-2-8(a) (emphasis added).


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020   Page 8 of 16
         Section 1 – Father has failed to establish that the trial court
            clearly erred in concluding that there is a reasonable
       probability that the conditions that resulted in Child’s removal
           and continued placement outside the home will not be
                                  remedied.
[11]   Father asserts that the trial court clearly erred in concluding that a reasonable

       probability exists that the conditions that led to Child’s removal and continued

       placement outside the home will not be remedied. 3 When assessing whether

       there is a reasonable probability that conditions that led to a child’s removal

       will not be remedied, we must consider not only the initial basis for the child’s

       removal but also the bases for continued placement outside the home. In re

       A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied. Moreover, “the

       trial court should judge a parent’s fitness to care for his children at the time of

       the termination hearing, taking into consideration evidence of changed

       conditions.” In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied.

       “Requiring trial courts to give due regard to changed conditions does not

       preclude them from finding that parents’ past behavior is the best predictor of

       their future behavior.” E.M., 4 N.E.3d at 643. “Due to the permanent effect of

       termination, the trial court also must evaluate the parent’s habitual patterns of

       conduct to determine the probability of future neglect or deprivation of the




       3
         Father briefly raises, but does not develop, an argument concerning the trial court’s conclusion that there is
       a reasonable probability that the continuation of the parent-child relationship poses a threat to Child’s well-
       being. We note that Indiana Code Section 31-35-2-4(b)(2)(B) requires DCS to prove only one of the three
       circumstances listed. Because we find no error concerning the reasonable probability that the conditions
       prompting Child’s removal will not be remedied, we need not address the threat to Child’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020                      Page 9 of 16
       child.” J.T., 742 N.E.2d at 512. In making its case, “DCS need not rule out all

       possibilities of change; rather, [it] need establish only that there is a reasonable

       probability that the parent’s behavior will not change.” In re Kay.L., 867
N.E.2d 236, 242 (Ind. Ct. App. 2007). The court may properly consider

       evidence of a parent’s substance abuse, criminal history, lack of employment or

       adequate housing, history of neglect, and failure to provide support. McBride v.

       Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct. App.

       2003).


[12]   The conditions that prompted Child’s initial removal pertained to Mother’s

       shortcomings, not Father’s. At that time, DCS did not know Father’s identity.

       However, after his identity and paternity were established, Father’s actions and

       inactions throughout the remainder of the CHINS and termination proceedings

       contributed to Child’s continued placement outside the home. The trial court

       summarized these actions and inactions as follows: 4


                The services in the case plan always remained available for
                Father to participate in, but Father failed to make himself
                available for the services. Father has shown no interest in
                participating in the services in an effort to gain custody of his
                child. Father continues with his lack of stability and lack of
                employment. Father has made no progress in the case plan for
                reunification…. Father refuses drug treatment, therapies, and
                rarely participates in the visitations.




       4
         To the extent that the trial court uses different terms or initials to identify Father and Child, we refer to
       them as designated throughout this decision.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020                        Page 10 of 16
       Appealed Order at 2.


[13]   Father maintains that by the time of the factfinding hearing, he was in

       substantial compliance with his case plan. He specifically challenges the trial

       court’s finding that he continued to lack stable employment and housing. He

       told FCM Huffman that he was employed on a cash basis; however, he did not

       provide documentation to verify his cash-basis earnings. He also maintains that

       his living arrangements with Girlfriend were suitable; however, the record

       shows that he refused to allow DCS to enter the home to provide services and

       that he and Girlfriend had a history of breakups and domestic violence and had

       a troubled child in the home whose abuse of a sibling had precipitated visits

       from police. Tr. Vol. 2 at 74. Mother testified that one time she received a call

       from one of Girlfriend’s children saying that Girlfriend had a knife and had

       locked Child and Father in a closet. Id. at 58. She described Girlfriend’s house

       as having holes in the floor and animal feces everywhere. Id. at 61; see also

       Petitioner’s Exs. W, X, Y (photos depicting clutter and squalor in Girlfriend’s

       front and side yard). The frequent breakups between Father and Girlfriend

       ordinarily resulted in Father being kicked out of Girlfriend’s house and in need

       of shelter. Yet, he continued to return to the relationship and the house. In

       short, Father’s tumultuous relationship with Girlfriend made his living

       arrangements unstable and unsafe.


[14]   This, in turn, negatively affected Father’s participation in his court-ordered

       services. His home-based drug screening service provider had to stop going to

       his house due to safety issues with the dog and other physical incidents. Tr. Vol.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020   Page 11 of 16
       2 at 33. Because Father’s residence shifted between two counties, DCS had to

       make several switches to ensure that Father would have continuous access to

       service providers throughout the pendency of the proceedings. DCS went the

       extra mile in facilitating these changes by providing transportation to services

       and holding his services open up until the date of the factfinding. Even then,

       Father did not complete the services recommended following the three

       assessments that he underwent and would often refuse to submit to drug

       screens. See id. at 73 (Father’s testimony regarding drug screens: “At some

       point out of principal [sic], I said, I’m not doing this,” even though he was told

       that refusal is “a fail”); see also Petitioner’s Ex. Z (list of Father’s drug test no-

       shows from Redwood).


[15]   Father also challenges the trial court’s finding that he did not participate in

       services to address his mental health issues. He claims that he did address his

       mental health issues through Edgewater, a provider connected with his

       probation. FCM Huffman addressed this in her testimony, indicating that

       Father had informed her about Edgewater and signed a records release for 2017

       and 2018. However, “when his probation case was dismissed, he said he was

       done” at Edgewater. Tr. Vol. 2 at 35. He did not present any documentation

       to show that he had participated in these services in 2019. Id. at 36.


[16]   Father also asserts that his incarceration hindered his ability to participate in

       services and should not be held against him. He analogizes his circumstances

       to those in K.E. v. Indiana Department of Child Services, 39 N.E.3d 641, 643 (Ind.

       2015). There, the father was incarcerated and upon his release began

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020   Page 12 of 16
       participating in his court-ordered services. The trial court nevertheless

       terminated his parental rights, emphasizing the effects of his incarceration. Id.

       In reversing the termination order, our supreme court reiterated its earlier

       holding that incarceration is an insufficient basis upon which to terminate a

       parent’s rights. Id. (citing In re G.Y., 904 N.E.2d 1257, 1264-66 (Ind. 2009)).

       Here, the trial court mentioned Father’s criminal record in its termination order

       and articulated its concern about the nature of his offenses, particularly his

       conviction for domestic violence in the presence of a child. However, the court

       in no way emphasized Father’s incarceration as a basis for terminating his

       parental rights. If anything, the record shows that DCS gave Father

       accommodations for his lost time in jail by holding open his service referrals up

       until the October 2019 factfinding hearing. In so doing, DCS afforded Father

       approximately eight months after his release to complete services that otherwise

       might not have been available to him. Father’s arguments with respect to

       housing, employment, and services are merely requests to reweigh evidence and

       reassess credibility, which we may not do. E.M., 4 N.E.3d at 642.


[17]   With respect to visitation, DCS’s extension of services resulted in many

       additional opportunities for Father to visit Child and demonstrate that he was

       earnest in his desire to establish a parent-child bond. He did not do so. See Tr.

       Vol. 2 at 47 (home-based caseworker Deanna Howard’s testimony that she

       “texted and texted” Father to facilitate visits but never heard back from him).

       The trial court summarized Father’s visitation and bonding efforts as follows:




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020   Page 13 of 16
               Father was offered weekly visitations with Child, but Father
               failed to visit. Father has not visited Child since June 2019.
               Father has not established a bond with Child due to Father’s lack
               of participation in the visits. Father continuously cancelled the
               visits due to various reasons. Father has had very minimal
               contact with Child due to the lack of participation in the
               visitations by Father.

               Father was offered transportation services through the home[-]based
               services. Father would utilize the service to attend doctor[] appointments
               and lawyer appointments, but not to attend the visitations with his
               Child.


       Appealed Order at 2 (emphasis added).


[18]   We find it especially troubling that despite having been provided transportation

       to facilitate his weekly court-ordered visits with Child, Father did not visit Child

       at all in the four months immediately preceding the factfinding hearing. A

       parent’s failure to exercise his visitation rights demonstrates a lack of

       commitment to the parent-child relationship and the plan to preserve it. See

       Lang v. Starke Cty. Office of Family & Children, 861 N.E.2d 366, 372 (Ind. Ct. App.

       2007) (failure to exercise right to visit one’s children demonstrates lack of

       commitment to complete actions necessary to preserve parent-child

       relationship), trans. denied. Father has failed to meet his burden of establishing

       clear error in the trial court’s conclusion that there is a reasonable probability

       that the conditions that led to Child’s removal and continued placement outside

       the home will not be remedied.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020    Page 14 of 16
         Section 2 – Father has failed to establish that the trial court
        clearly erred in concluding that termination is in Child’s best
                                   interests.
[19]   Father also challenges the trial court’s conclusion that termination of the

       parent-child relationship is in Child’s best interests. To determine what is in the

       best interests of a child, we must look at the totality of the circumstances. In re

       A.W., 62 N.E.3d 1267, 1275 (Ind. Ct. App. 2016). The trial court “need not

       wait until a child is irreversibly harmed before terminating the parent-child

       relationship.” S.E. v. Ind. Dep’t of Child Servs., 15 N.E.3d 37, 47 (Ind. Ct. App.

       2014), trans. denied. Although not dispositive, permanency and stability are key

       considerations in determining the child’s best interests. G.Y., 904 N.E.2d at

       1265. “A parent’s historical inability to provide a suitable environment along

       with the parent’s current inability to do the same supports a finding that

       termination of parental rights is in the best interests of the children.” In re A.P.,

       981 N.E.2d 75, 82 (Ind. Ct. App. 2012) (quoting Lang, 861 N.E.2d at 373).

       Likewise, “the testimony of the service providers may support a finding that

       termination is in the child’s best interests.” In re A.K., 924 N.E.2d 212, 224

       (Ind. Ct. App. 2010), trans. dismissed.


[20]   Here, FCM Huffman testified that termination and adoption are in Child’s best

       interests. When she expressed her concern about Child being placed with

       Father, she addressed Father’s living conditions, which included not only the

       physical condition of the property, e.g., the clutter, odors, and close proximity

       to a highway, but also other environmental circumstances such as the domestic


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020   Page 15 of 16
       violence, alcohol use, and substance abuse occurring there. She contrasted the

       environment at Aunt’s house, in which Child is thriving, playing sports, loving

       school, and bonded with Aunt, Aunt’s children, and his half sibling. Tr. Vol. 2

       at 26. 5 She observed Child’s apparent lack of disappointment when Father

       cancelled their visits and his eagerness to return to Aunt’s home after the visits

       that did take place. Id. at 24. She recounted a particular visit when the police

       were called due to an altercation between Father and Girlfriend, and Child

       matter-of-factly stated, “Well, this is cancelled.” Id. She emphasized Child’s

       need for “permanency officially” and summed up her observations by stating,

       “He likes how things are …. He’s ready to be adopted by his Aunt.” Id. at 26.


[21]   The totality of the circumstances supports the trial court’s conclusion that

       termination of the parent-child relationship is in Child’s best interests. Father

       has failed to meet his burden of establishing clear error in the trial court’s

       judgment terminating his parental rights. Accordingly, we affirm.


[22]   Affirmed.


       Bailey, J., and Altice, J., concur.




       5
         Father submits that the trial court clearly erred when it “failed to address the pain and suffering that the
       child will indeed experience when they realize that she [sic] will not have any further contact with their
       father.” Appellant’s Br. at 14. The record is devoid of any evidence to support this argument. In fact, FCM
       Huffman’s testimony underscores the absence of a meaningful relationship between Father and Child. See
       Tr. Vol. 2 at 24 (“Child has really no bond with Father. He doesn’t ask about Father. He’s not disappointed
       when visits are cancelled.”).

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2868 | June 16, 2020                    Page 16 of 16